internal_revenue_service department of the treasury index nos number release date washington dc person to contact telephone number refer reply to cc dom p si plr-104151-98 date date re ssn legend year date taxpayer trust foundation bank daughter dear this letter responds to your letter and subsequent submissions on behalf of taxpayer requesting certain rulings concerning the estate gift generation-skipping_transfer and income_tax consequences related to taxpayer’s creation of a_trust intended to qualify as a charitable_lead_unitrust the facts as represented are as follows in year taxpayer created two irrevocable trusts trust and foundation trust is a split-interest trust which is intended to qualify as a charitable_lead_unitrust the sole corporate trustee of trust is bank foundation is an irrevocable charitable_trust which is intended to qualify as a private_foundation taxpayer’s daughter daughter is sole trustee of foundation you represent that foundation requested and received recognition as a tax exempt_organization under sec_501 of the internal_revenue_code plr-104151-98 the terms of trust provide that trust will pay a unitrust_amount each year to foundation for a ten-year term upon the expiration of the ten-year term trust assets will be divided into separate shares for the benefit of taxpayer’s grandchildren other than foundation and taxpayer’s grandchildren no other person or entity has an interest in trust trust is intended to qualify as a charitable_lead_unitrust under sec_170 sec_2522 and sec_2055 article i section a of trust provides that for a ten-year period the charitable term commencing on the date of execution of the trust agreement date trustee shall pay to foundation in each taxable_year of trust a unitrust_amount equal to five percent of the net fair_market_value of the assets of the trust valued as of the first day of each taxable_year article i section a of trust provides that if at the time of any distribution within the ten-year term foundation is not an organization described in sec_170 sec_2055 and sec_2522 the trustee is required to distribute the unitrust_amount to qualifying charitable organizations described in those sections such charities to be selected at the sole discretion of the trustee article iii of trust expressly prohibits the trustee from exercising any power or discretion granted by law or by trust that would be inconsistent with qualification of the interests of the recipient as a unitrust_interest within the meaning of sec_25_2522_c_-3 of the gift_tax regulations article i section b paragraph of trust provides that for any short taxable_year the trustee shall prorate the unitrust_amount on a daily basis paragraph of section b further provides that nothing in the instrument shall be construed to restrict the trustee from investing the trust assets in a manner that would result in the annual realization of a reasonable amount of net_income or gain from the sale or disposition of the trust assets during the charitable term article i section b paragraph of trust prohibits the trustee from engaging in any act of self-dealing as defined in sec_4941 retaining any excess_business_holdings as defined in sec_4943 retaining any investments that would subject trust to tax under sec_4944 or making any taxable_expenditures as defined in sec_4945 this section further provides that the trustee shall distribute property of trust at such time or times and in such manner as not to subject trust to tax under sec_4942 article i section b paragraph of trust provides that all determinations on the net fair_market_value of trust assets plr-104151-98 shall take into account all accrued assets and liabilities and shall be made in accordance with generally accepted fiduciary accounting principles and any united_states treasury requirements governing charitable lead unitrusts this section further provides that in the case of any conflict treasury requirements shall prevail over generally accepted fiduciary accounting principles and any inconsistent provisions of the agreement article v of trust expressly provides that taxpayer does not reserve but expressly and specifically renounces any and all rights to alter amend or revoke trust or any term or provisions thereof taxpayer can never be trustee of trust you represent that taxpayer has no plan or intention to become and will not agree to be appointed an officer or trustee of foundation and that taxpayer will not participate in or influence the future selection of beneficiaries to receive distributions from foundation during the term of trust article v of trust provides that taxpayer shall have the power in a nonfiduciary capacity to reacquire or exchange any property of trust by substituting other_property of equivalent value to that of the replaced principal within the meaning of sec_675 the replaced principal shall be delivered to taxpayer upon receipt of the substitute property by the trustee this power is held in taxpayer’s individual capacity and subject_to the requirement of equal and equivalent value taxpayer may exercise the power in taxpayer’s sole discretion without the approval or consent of anyone in a fiduciary capacity article i section c of provides that upon expiration of the charitable term trustee shall divide the remaining net_income if any and principal of trust not required to be paid out in satisfaction of the final unitrust payment into a sufficient number of equal shares for each grandchild of taxpayer then living and one share for each grandchild who is deceased but has one or more descendants who are then living that section further provides that each share so created shall constitute a separate trust to be held under the terms of trust you have requested the following rulings taxpayer will be treated as the owner of the entire trust under sec_671 and sec_675 trust will qualify as a charitable_lead_unitrust for purposes of the gift_tax_charitable_deduction under sec_2522 plr-104151-98 trust will qualify as a charitable_lead_unitrust for purposes of the income_tax charitable deduction under sec_170 taxpayer will be entitled to deduct as a charitable_contribution for income_tax purposes the present_value of the unitrust_interest in the taxable_year in which trust is created and funded trust assets will not be included in taxpayer’s gross_estate for federal estate_tax purposes the initial transfer to trust is not a direct_skip for generation-skipping_transfer gst tax purposes under sec_2612 and sec_2613 for purposes of computing the inclusion_ratio for gst purposes under sec_2642 the value of the transferred property included in the denominator of the applicable_fraction is equal to the fair_market_value of the property transferred by taxpayer less the present_value of the unitrust_interest payable to foundation there will be no estate_tax_inclusion_period under sec_2642 with respect to the transferred property ruling_request sec_671 provides that if the grantor or another person is treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing the taxable_income or credits against tax of an individual sec_1_671-3 of the income_tax regulations provides that if a grantor is treated as the owner of a portion of a_trust that portion may or may not include both ordinary_income and other income allocable to corpus sec_1_671-3 provides that if the grantor is treated as an owner under sec_675 of the code because of a power over corpus then the grantor includes both ordinary and other income allocable to corpus in the portion the grantor is treated as owning sec_675 provides that the grantor shall be treated as the owner of any portion of a_trust in respect of which a power_of_administration is exercisable in a nonfiduciary capacity by any person without the approval or consent of any person in a plr-104151-98 fiduciary capacity for purposes of sec_675 the term power_of_administration includes a power to reacquire the trust corpus by substituting other_property of an equivalent value sec_1_675-1 provides that the grantor is treated as the owner of any portion of a_trust if under the terms of the trust instrument or circumstances attendant on its operation administrative control is exercisable primarily for the benefit of the grantor rather than the beneficiaries of the trust sec_1_675-1 provides that the circumstances that cause administrative controls to be considered exercisable primarily for the benefit of the grantor are the existence of certain powers of administration exercisable in a nonfiduciary capacity by any nonadverse_party without the approval or consent of any person in a fiduciary capacity the term powers of administration means among other powers a power to reacquire the trust corpus by substituting other_property of an equivalent value if a power is exercisable by a person as trustee it is presumed that the power is exercisable in a fiduciary capacity primarily in the interests of the beneficiaries if a power is not exercisable by a person as trustee the determination of whether the power is exercisable in a fiduciary or nonfiduciary capacity depends on all the terms of the trust and the circumstances surrounding its creation and administration in the present case the circumstances surrounding the administration of trust will determine whether the power_of_administration is exercisable in a fiduciary or nonfiduciary capacity this is a question of fact the determination of which must be deferred until the federal_income_tax returns of the parties involved have been examined by the office of the district_director where the returns are filed therefore we cannot determine at this time whether taxpayer will be treated as the owner of trust under sec_675 of the code provided that the circumstances indicate that the power_of_administration is exercisable in a nonfiduciary capacity taxpayer will be treated as the owner of entire trust under sec_675 ruling_request sec_2501 provides that a tax computed as provided in sec_2502 is hereby imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides in part that subject_to limitations contained in chapter the tax imposed by sec_2501 shall apply whether the transfer is in trust or plr-104151-98 otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2522 provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific or educational_purposes and certain other fraternal organizations sec_2522 provides that where a transfer is made to both charitable and noncharitable persons or entities no deduction shall be allowed for the charitable portion of the gift unless in the case of interests other than charitable_remainder interests such interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of property to be determined yearly sec_25_2522_c_-3 states that the term unitrust_interest means the right pursuant to the instrument of transfer to receive a payment not less often than annually of a fixed percentage of the net fair_market_value determined annually of the property which funds the unitrust_interest in computing the net fair_market_value of the property which funds the unitrust_interest all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income from the property the net fair_market_value of the property which funds the unitrust_interest may be determined on any one date during the year or by taking the average of valuations made on more than one date during the year provided that the same valuation_date or dates and valuation methods are used each year payments under a unitrust_interest may be paid for a specified term or for the life or lives of a named individual or individuals each of whom must be living at the date of the gift and can be ascertained at such date where the charitable interest in the form of a unitrust_interest is in trust the charitable interest will generally not be considered a unitrust_interest if any amount other than an amount in payment of a unitrust_interest may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose sec_25_2522_c_-3 provides that the amount of the deduction in the case of a contribution of a partial interest in property to which sec_2522 applies is the fair_market_value of the partial interest on the date of the gift the fair_market_value of an annuity life_estate term_for_years remainder reversion or unitrust_interest is its present_value plr-104151-98 sec_25_2522_c_-3 provides that the present_value of a unitrust_interest is to be determined by subtracting the present_value of all interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property under the terms of trust a qualified charitable_organization or organizations are given the irrevocable right to receive annually for a specified term of ten years a fixed percentage of the net fair_market_value determined annually of the property that funds the unitrust_interest it has been represented that taxpayer is not and will not become an officer or trustee of foundation the designated charitable_organization and will not participate in how foundation distributes its funds based upon the facts submitted and the representations made we conclude that taxpayer has made a completed_gift of the unitrust_interest under sec_2511 and that the interest is a unitrust_interest within the meaning of sec_2522 and the regulations thereunder accordingly we conclude that a gift_tax_charitable_deduction under sec_2522 will be allowed in an amount equal to the present_value of the unitrust_interest determined as of the date of the funding of trust the amount of the charitable deduction will be determined under sec_25_2522_c_-3 issue sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 sec_1_170a-6 treats an income_interest as a unitrust_interest only if it is an irrevocable right pursuant to the governing instrument of the trust to receive payment not less often than annually of a fixed percentage of the net fair_market_value of the trust assets determined annually this regulation provides that in computing the net fair_market_value of the trust assets all assets and liabilities shall be taken into account without regard to whether particular items are taken into account in determining the income of the trust the regulation further provides that the net fair_market_value of the trust assets may be determined on any one date during the year or by taking the average of valuations made on more than one date plr-104151-98 during the year provided that the same valuation_date or dates and valuation methods are used each year with exceptions not relevant here sec_1 170a- c ii d provides in general that an income_interest will not be considered a unitrust_interest if any amount other than the unitrust_interest payment may be paid_by the trust for a private purpose before the expiration of all the income interests for a charitable purpose under the terms of trust the trustee is required to pay to foundation or if it is not a qualified sec_170 organization to a donee that meets such requirements a determinable amount equal to five percent of the net fair_market_value of the trust assets such amount is determined as of the first day of each taxable_year of trust and is payable annually at the end of each calendar_year for a term of ten years therefore a charity will have an irrevocable right to receive the unitrust_amount in addition trust expressly prohibits the trustee from engaging in any act that would disqualify the payment as a unitrust_interest this is because article iii of trust expressly prohibits the trustee from exercising any power or discretion granted by law or by the trust agreement that would be inconsistent with qualification of the interest as a unitrust_interest within the meaning of sec_25_2522_c_-3 and the requirements of sec_25_2522_c_-3 are comparable to the requirements of sec_1_170a-6 therefore payments to private interests are prohibited during the charitable term article i section a of the trust agreement provides that the trustee will pay a unitrust_amount determined using the net fair_market_value of the assets valued as of the first day of each taxable_year of trust sec_1_170a-6 provides that the same valuation_date or dates and valuation methods must be used each year the first day of the initial short taxable_year of trust was a different date from the first day of subsequent taxable years nevertheless this section of the trust agreement is consistent with the regulation since the dates for determining the net fair_market_value of the assets were determined on the date trust was created and this is a reasonable way to use the first day of each taxable_year as the date for valuing the assets of trust the governing instrument of a charitable_lead_unitrust must meet certain requirements sec_1_170a-6 under sec_4947 and sec_508 with certain exceptions in sec_4947 the governing instrument of a charitable_lead_unitrust must include provisions the effects of which are a to require its income for each taxable_year to be distributed at plr-104151-98 such time and in such manner as not to subject the trust to tax under sec_4942 and b to prohibit the trust from engaging in any act of self-dealing as defined in sec_4941 from retaining any excess_business_holdings as defined in sec_4943 from making any investments in such manner as to subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 article i section b paragraph of the trust contains these requirements provided that taxpayer is treated as the owner of the unitrust_interest for purposes of sec_671 and that if any payments are made by trust to foundation foundation is recognized by the service as an entity described in sec_170 trust will qualify as a charitable_lead_unitrust for purposes of the income_tax charitable_contribution_deduction under sec_170 ruling_request sec_170 provides that there will be allowed as a deduction any charitable_contribution payment of which is made within the taxable_year sec_170 provides in part that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_1_170a-1 provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 sec_170 provides that no charitable_contribution_deduction is allowed for the value of any interest in property other than a remainder_interest transferred in trust unless the interest is in the form of a guaranteed annuity or the trust instrument specifies that the interest is a fixed percentage distributed yearly of the fair_market_value of the trust property to be determined yearly and the grantor is treated as the owner of the interest for purposes of applying sec_671 sec_1_170a-6 provides that the deduction allowed by sec_170 for a charitable_contribution of a unitrust_interest is limited to the fair_market_value of such interest on the date of contribution this regulation further plr-104151-98 provides that the fair_market_value of the unitrust_interest shall be determined by subtracting the present_value of all other interests in the transferred property other than the unitrust_interest from the fair_market_value of the transferred property provided that taxpayer is treated as the owner of the unitrust_interest for purposes of sec_671 and that if any payments are made by trust to foundation foundation is recognized by the service as an entity described in sec_170 taxpayer will be entitled to deduct as a charitable_contribution for federal_income_tax purposes pursuant to sec_170 the present_value as of the time of the contribution of the unitrust_interest in the taxable_year in which the trust is created and funded determined in accordance with sec_1_170a-6 and subject_to the applicable limitations of sec_170 including sec_170 and sec_170 and subject_to any applicable limitations under other sections of the code ruling_request sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2035 provides that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of such property or an interest therein would have been included in the decedent’s gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom plr-104151-98 sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at his death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person without regard to when or from what source the decedent acquired such power to alter amend revoke or terminate or where any such power is relinquished during the 3-year period ending on the date of the decedent’s death based on its terms trust is irrevocable a fixed percentage of the value of the property transferred to trust will be distributed to foundation during the ten year charitable lead term and thereafter the corpus and remaining income will pass in further trust for the benefit of taxpayer’s descendants taxpayer retains no interest or reversion in trust and no right to alter amend or revoke the trusts taxpayer cannot serve as trustee of trust accordingly based upon the information submitted and the representations made and assuming there is no understanding express or implied between taxpayer and the officers and directors of foundation regarding the disposition of the amounts received by trust we conclude that upon taxpayer’s death no portion of the principal of trust will be includible in taxpayer’s gross_estate for federal estate_tax purposes ruling_request sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that a generation-skipping_transfer means a taxable_distribution a taxable_termination or a direct_skip sec_2612 provides that a taxable_termination occurs when an interest in a_trust terminates by death lapse of time release of power or otherwise unless immediately after such termination a non-skip_person has an interest in such property or at no time after such termination may a distribution including distributions on termination be made from such trust to a skip_person sec_2612 provides that a taxable_distribution means any transfer from a_trust to a skip_person other than a taxable_termination or a direct_skip plr-104151-98 sec_2612 provides that a direct_skip means a transfer subject_to estate or gift_tax of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust if all interests in such trust are held by skip persons sec_2651 provides in general that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generations between the grandparent and the transferor sec_2651 provides that except as provided in sec_2651 if an estate_trust partnership corporation or other entity has an interest in property each individual having a beneficial_interest in such entity shall be treated as having an interest in such property and shall be assigned to a generation under the foregoing provisions of this subsection sec_2651 provides that any organization described in sec_511 any charitable_trust described in sec_511 and any governmental entity shall be assigned to the transferor’s generation in the present case the charitable_beneficiary of the lead unitrust_interest is assigned to the taxpayer’s generation and therefore is not a skip_person because all the interests in trust are not held by skip persons trust is not a skip_person under sec_2613 therefore taxpayer’s initial transfer of assets to trust is not a direct_skip under sec_2612 ruling_request sec_2602 provides that the generation-skipping_transfer_tax is computed by multiplying the taxable_amount defined in sec_2621 through by the applicable_rate defined in sec_2641 and sec_2642 sec_2641 defines the applicable_rate as the maximum_federal_estate_tax_rate under sec_2001 multiplied by the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio with respect to any property transferred in a generation-skipping plr-104151-98 transfer other than a direct_skip shall be the excess if any of over the applicable_fraction determined for the trust from which such transfer is made sec_2642 provides for transfers other than direct skips that the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and by any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_26_2642-1 provides that the denominator of the applicable_fraction is the value of the property transferred to the trust reduced by the sum of i any federal estate_tax and any state death_tax incurred by reason of the transfer that is chargeable to the trust and is actually recovered from the trust ii the amount of any charitable deduction allowed under sec_2055 sec_2106 or sec_2522 with respect to such transfer and iii in the case of a direct_skip the value of the portion of the transfer that is a nontaxable_gift because a gift_tax_charitable_deduction under sec_2522 will be allowed in an amount equal to the present_value of the unitrust_interest determined as of the date of the funding of the charitable_lead_trust we conclude that the value of the transferred property included in the denominator of the applicable_fraction is equal to the fair_market_value of the property transferred by taxpayer less the present_value of the unitrust_interest payable to foundation ruling_request sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any property other than a direct_skip is made on a timely gift_tax_return the value of the property shall be its value for gift_tax purposes and the allocation shall be effective as of the date the property is transferred sec_2642 provides in general that for purposes of determining the inclusion_ratio if an individual makes an inter_vivos transfer of property and the value of such property would be includible in the individual’s gross_estate for federal estate_tax purposes if the individual died immediately after making such transfer other than by reason of sec_2035 any allocation of gst_exemption to such property shall not be made before the close of the estate_tax_inclusion_period plr-104151-98 sec_2642 provides that the term estate_tax_inclusion_period means any period after the transfer described in sec_2642 during which the value of the property involved in such transfer would be includible in the transferor’s gross_estate for federal estate_tax purposes if he died as discussed above as of the date of transfer no portion of trust is includible in taxpayer’s estate therefore there will be no estate_tax_inclusion_period under sec_2642 with respect to property transferred by taxpayer to trust this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the death of taxpayer the estate_tax ruling will have no force or effect if taxpayer is in doubt whether there has been a change_of material fact or law a request for reconsideration of this ruling should be submitted except as we have specifically ruled herein we express or imply no opinion on the federal tax consequences of this transaction under the cited provisions of the code or under any other provision of the code we specifically express no opinion on the tax consequences to the transferor or trust if persons other than taxpayer transfer property to trust this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely frances schafer frances schafer badge number counsel to the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
